Case 6:21-cv-06187-FPG Document 7 Filed 04/22/21 Page 1 of 12

PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

JAMES G. ROBERTS, VI,

 

Plaintiff,

-v- 21-CV-6187 FPG
ORDER
C.O. JAMES G. BLOWERS, SGT. LOUIS
DIRENZO and C.O. DAVID SYLVESTER,

Defendants.

 

INTRODUCTION

Pro se Plaintiff, James G. Roberts, VI, an inmate at the Groveland Correctional Facility
(“Groveland”), files this action seeking relief under 42 U.S.C. § 1983. ECF No. 1 (“Complaint”).
Plaintiff seeks permission to proceed in forma pauperis. ECF No. 5. Plaintiff has also moved to
be assigned counsel. ECF No. 6. Plaintiff alleges that Defendants used excessive force, failed to
protect him and denied him due process at a disciplinary hearing. For the reasons discussed below,
the Complaint ‘must be dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a) unless
Plaintiff files an amended complaint as directed.

DISCUSSION

Because Plaintiff has met the statutory requirements of 28 U.S.C. § 1915(a), and filed an
Authorization, ECF No. 2, he is granted permission to proceed in forma pauperis. Therefore,
under 28 U.S.C. § 1915(e)(2)(B), the Court must screen Plaintiff's Complaint.

Section 1915 “provide[s] an efficient means by which a court can screen for and dismiss
legally insufficient claims.” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007) (citing Shakur v.

Selsky, 391 F.3d 106, 112 (2d Cir. 2004)). The court shall dismiss a complaint in a civil action in
Case 6:21-cv-06187-FPG Document 7 Filed 04/22/21 Page 2 of 12

which a prisoner seeks redress from a governmental entity, or an officer or employee of a
governmental entity, if the court determines that the action (1) fails to state a claim upon which
relief may be granted or (2) seeks monetary relief against a defendant who is immune from such
relief. See 28 U.S.C. § 1915A(b)(1)-(2).
I. The Complaint

In evaluating the Complaint, the Court must accept all factual allegations as true and must
draw all inferences in Plaintiff's favor. See Larkin v. Savage, 318 F.3d 138, 139 (2d Cir. 2003)
(per curiam); King v. Simpson, 189 F.3d 284, 287 (2d Cir. 1999). “Specific facts are not
necessary,” and a plaintiff “need only ‘give the defendant fair notice of what the . . . claim is and
the grounds upon which it rests.”” Erickson v. Pardus, 551 U.S. 89, 93, (2007) (quoting Bell Ail.
Corp. v. Twombly, 550 U.S. 544, 555 (2007))'; see also Boykin v. Keycorp, 521 F.3d 202, 213 (2d
Cir. 2008) (discussing pleading standard in pro se cases after Twombly: “even after Twombly,
dismissal of a pro se claim as insufficiently pleaded is appropriate only in the most unsustainable
of cases.”). Although “a court is obliged to construe [pro se] pleadings liberally, particularly when
they allege civil rights violations,” McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004),
even pleadings submitted pro se must meet the notice requirements of Rule 8 of the Federal Rules
of Civil Procedure. Wynder v. McMahon, 360 F.3d 73 (2d Cir. 2004).
Il. Section 1983 Claims

“To state a valid claim under 42 U.S.C. § 1983, the plaintiff must allege that the challenged
conduct (1) was attributable to a person acting under color of state law, and (2) deprived the
plaintiff of a right, privilege, or immunity secured by the Constitution or laws of the United States.”

Whalen v. Cnty. of Fulton, 126 F.3d 400, 405 (2d Cir. 1997) (citing Eagleston v. Guido, 41 F.3d

 

1 Unless otherwise indicated, case quotations omit all internal quotation marks, alterations, footnotes, and citations.

2

 
Case 6:21-cv-06187-FPG Document 7 Filed 04/22/21 Page 3 of 12

865, 875-76 (2d Cir. 1994)). “Section 1983 itself creates no substantive rights; it provides only a
procedure for redress for the deprivation of rights established elsewhere.” Sykes v. James, 13 F.3d
515, 519 (2d Cir. 1993) (citing City of Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985)).

To establish liability against an official under § 1983, a plaintiff must allege that
individual’s personal involvement in the alleged constitutional violation; it is not enough to assert
that the defendant is a link in the chain of command. See McKenna v. Wright, 386 F.3d 432, 437
(2d Cir. 2004); Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). Moreover, the theory of
respondeat superior is not available in a § 1983 action. See Hernandez v. Keane, 341 F.3d 137,
144 (2d Cir. 2003). “[T]here is no special rule for supervisory liability. Instead, a plaintiff must
plead and prove that each Government-official defendant, through the official’s own individual
actions, has violated the Constitution.” Tangreti v. Bachmann, 983 F.3d 609, 618 (2d Cir. 2020)
(internal quotation marks and citation omitted).

II. Plaintiff’s Allegations

The allegations of the Complaint are presumed true at this stage of the proceedings and tell
the following story.” Plaintiff alleges only that, on December 17, 2020, Defendant Blowers
accused Plaintiff of returning to L-Block, where he was supposed to be, from K-Block, where he
was not supposed to be. Complaint at 9. Plaintiff denied having been in the K-Block building
saying Blowers “must be blind because [he] didn’t see [Plaintiff] come out of K-Block.” Id.

Plaintiff filed a grievance in which he explained that he and another inmate from K-Block

were walking in front of K-Block when Defendant Blowers “closed the yard.” Jd. at 12. Blowers

 

2 Plaintiff sets forth no allegations in his Complaint, asserting that “there is not enough space on the form to list and/or
explain all the facts.” Complaint at 4. He has instead merely attached his grievance and other documents. “[A]lthough
plaintiff may attach documents to his pleading if he wishes, he is advised that he should plead within the numbered
paragraphs of the complaint itself each fact or facts upon which he seeks to pursue a claim.” Ruggiero v. City of
Cortland, New York, 5:17-CV-790, 2018 WL 5983505, at *19 (N.D.N.Y. Nov. 14, 2018). Additional pages may be
attached for this purpose as necessary.
Case 6:21-cv-06187-FPG Document 7 Filed 04/22/21 Page 4 of 12

directed Defendant Sylvester to stop Plaintiff, and Sylvester then escorted Plaintiff “into the L-
Lobby Rec. Room.” Jd. Defendant “Blowers came rushing into the L-Lobby Rec. Room and
started punching me 4 times in my ribs and right side. There was no provocation for him to do
that.” Id. Defendant Sylvester did not intervene. Jd.

A Tier II disciplinary hearing was held by Defendant DiRenzo on allegations of False
Statements and Out of Place charges against Plaintiff. /d. at 15. Both charges were sustained, and
Plaintiff lost fifteen days of recreation. Jd. In the written explanation, Hearing Officer DiRenzo
credited Defendant Blowers’ testimony that he observed Plaintiff “leave the K-Block entrance
door.” Jd. It was noted that the K-Lobby officer did not observe Plaintiff inside the building, but
also that he had other responsibilities and “may not have witnessed an inmate leaving.” Jd.
Plaintiff's inmate witness said that Plaintiff did not enter the building, but admitted that Plaintiff
was “in front of K-Block at the time of the incident.” /d.

Plaintiff appealed the disciplinary finding, arguing that finding him guilty solely “based on
the officer who wrote the ticket [] defeats the purpose of a hearing [and] violates my due process
rights to a fair and impartial hearing.” Jd. at 19. Plaintiffs grievances regarding the excessive use
of force allegations against Defendant Blowers were investigated and dismissed as being without
merit. Jd. at 21. Plaintiff appealed the denial, alleging that the photos taken of him after the
incident were not reviewed, nor was the report prepared by the nurse regarding Plaintiff's
allegations. Jd. at 23. Further, Plaintiff complained that Defendant DiRenzo was investigating an
incident in which he himself was accused of wrongdoing. /d. Plaintiff accuses Defendant Blowers
of using excessive force, Defendant Sylvester of failure to protect, and Defendant DiRenzo of

denying him due process.

 
Case 6:21-cv-06187-FPG Document 7 Filed 04/22/21 Page 5 of 12

A. Excessive Force Claims

The standard for determining whether prison officials have violated the Eighth Amendment
by using excessive physical force was clarified by the United States Supreme Court in Hudson v.
McMillian, 503 U.S. 1 (1992). According to Hudson, “the core judicial inquiry is . . . whether
force was applied in a good-faith effort to maintain or restore discipline, or maliciously and
sadistically to cause harm.” Jd. at 7. To assess an Eighth Amendment claim, the Court must
consider both the subjective and the objective components of the alleged violations. Davidson v.
Flynn, 32 F.3d 27, 29 (2d Cir. 1994). The objective component considers the “seriousness of the
injury.” Id.

The Eighth Amendment “excludes from constitutional recognition de minimis uses of
physical force, provided that the use of force is not of a sort repugnant to the conscience of
mankind.” Hudson, 503 U.S. at 9-10. The subjective component addresses whether the defendant
possessed a “wanton” state of mind while engaging in the use of force. Jd. at 6-7. “Punishments
‘incompatible with the evolving standards of decency that mark the progress of a maturing society’
or ‘involv[ing] the unnecessary and wanton infliction of pain’ are ‘repugnant to the Eighth
Amendment.’” Jd. at 10 (quoting Estelle v. Gamble, 429 U.S. 97 (1976)).

Plaintiff's allegations of the use of excessive force are conclusory, saying only that there
was no provocation for the four times Defendant Blowers struck him, and he has not set forth the
nature of his injuries. “It is the conclusory nature of [Plaintiiff]’s allegations, rather than their
extravagantly fanciful nature, that disentitles them to the presumption of truth.” Ashcroft v. Iqbal,
556 U.S. 662, 681 (2009).

“[W]hen corrections officers maliciously and sadistically use force to cause harm to

a prisoner, and the prisoner suffers at least some injury, the result is cruel and unusual punishment
Case 6:21-cv-06187-FPG Document 7 Filed 04/22/21 Page 6 of 12

under the Eighth Amendment, regardless of the seriousness or significance of the injury to
the prisoner.” Henry y. Dinelle, 929 F. Supp. 2d 107, 117 (N.D.N.Y. 2013) (citing Hudson, 503
U.S. at 9). To present a violation of the Eighth Amendment based on the excessive use of force, a
plaintiff must plausibly allege that the force was used to cause harm, rather than in a good-faith
effort to maintain or restore discipline. See id. at 116. The need for the use of force, the
relationship between the need for force and the amount of force used, the threat reasonably
perceived by responsible corrections officers, any efforts made to temper the severity of the
forceful response, and the extent of the injury suffered by the plaintiff can all be considered by the
Court. Jd. at 116-117.

The Court finds that the assertion that Defendant Blowers struck Plaintiff four times is
insufficient to state an excessive force claim. The pleadings provide little information concerning
the circumstances surrounding this incident or the nature of Plaintiff's injuries, if any. See Wilkins
v. Gaddy, 559 U.S. 34, 37 (2010) (“The extent of injury may also provide some indication of the
amount of force applied.”). The Court cannot assess the need for the level of force described, and
there is no non-conclusory allegation that Defendant used the force to cause harm, rather than to
maintain or restore discipline as he took custody of Plaintiff. Consequently, Plaintiff has failed to
present either component of an excessive force claim, however, leave to amend is granted. See
Davidson, 32 F.3d at 31 (“Sparse pleadings by a pro se litigant unfamiliar with the requirements
of the legal system may be sufficient at least to permit the plaintiff to amend his complaint to state
a cause of action”); Fed. R. Civ. P. 15(a) (leave to amend “shall be freely given when justice so

requires”).

 

 
Case 6:21-cv-06187-FPG Document 7 Filed 04/22/21 Page 7 of 12

B. Failure to Protect Claim

Plaintiff alleges further that Defendant Sylvester failed to intervene when Defendant
Blowers struck Plaintiff. The Court views this as alleging a claim under the Eighth Amendment,
which requires prison officials to take reasonable measures to guarantee the safety of inmates in
their custody. Farmer v. Brennan, 511 U.S. 825, 833 (1994). The assessment of whether the
measures taken are reasonable turns on an analysis of two factors. First, “the inmate must show
that he is incarcerated under conditions posing a substantial risk of serious harm.” Jd. at 834.
Second, the officials must be shown to have demonstrated a deliberate indifference to the inmate’s
safety. Id. Deliberate indifference must be measured subjectively, that is,

a prison official cannot be found liable under the Eighth Amendment . . . unless the

official knows of and disregards an excessive risk to [the] inmate[’s] health or

safety; the official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the
inference.

Id. at 837. Prison officials can be held liable under 42 U.S.C. § 1983 for failing to intervene in a
situation where another official is violating an inmate’s constitutional rights, including the use of
excessive force, in their presence. See Curley v. Vill. of Suffern, 268 F.3d 65, 72 (2d Cir. 2001)
(citing Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994). The factual allegations in the
Complaint do not plausibly allege an excessive use of force, therefore claims of failure to protect
are also subject to dismissal, but leave to amend is granted.

C. Due Process Claims

Plaintiff alleges that his right to due process was violated because Defendant DiRenzo
affirmed the out of place and false statement allegations based solely on the testimony of
Defendant Blowers. To present a due process violation, Plaintiff must demonstrate that he
possessed a protected liberty interest and that he was deprived of that interest without due process.

See Bedoya v. Coughlin, 91 F.3d 349, 351-52 (2d Cir. 1996); Frazier v. Coughlin, 81 F.3d 313,
7
Case 6:21-cv-06187-FPG Document 7 Filed 04/22/21 Page 8 of 12

316 (2d Cir. 1996). If Plaintiff does not allege such an interest, the cause of action is subject to
dismissal. See Frazier, 81 F.3d at 317-18.

To the extent that Plaintiff alleges that he was sentenced to fifteen days of loss of recreation
as a result of his misbehavior ticket, this fails to present a due process violation. To establish the
existence of a protected liberty interest, a prisoner must (1) “establish that the confinement or
restraint complained of creates an ‘atypical and significant hardship . . . in relation to the ordinary
incidents of prison life;’” Cruz v. Gomez, 202 F.3d 593, 597 (2d Cir. 2000) (quoting Sandin v.
Conner, 515 U.S. 472, 484 (1995)), and (2) “establish that ‘the state has granted its inmates, by
regulation or by statute, a protected liberty interest in remaining free from that confinement or
restraint,” id. (quoting Frazier, 81 F.3d at 317).

“(T]he duration of the challenged confinement, while not determinative, is a significant
factor under Sandin. Although the Second Circuit has declined to provide a bright-line rule as to
what duration of punitive confinement implicates a prisoner’s constitutional rights, general
guidelines have been defined.” Jackson v. Relf, No. 919CV00193MADTWD, 2020 WL 3038607,
at *4 (N.D.N.Y. Jan. 6, 2020), report and recommendation adopted, No. 919CV1i93MADTWD,
2020 WL 1025297 (N.D.N.Y. Mar. 3, 2020) (citing Palmer v. Richards, 364 F.3d 60, 64 (2d Cir.
2004)); see also Bunting v. Nagy, 452 F. Supp. 2d 447, 455-56 (S.D.N.Y. 2006) (“{T]he outer
contours of the amount of time [in disciplinary confinement] will implicate (or not) a protected
liberty interest has been fairly established.”). ““[N]ormal’ SHU conditions, . . . if imposed for a
period of up to 101 days, generally do not constitute ‘atypical’ conditions of confinement.”
Bunting, 452 F. Supp. 2d at 456 (citing Ortiz v. McBride, 380 F.3d 649, 655 (2d Cir. 2004) and
Sealey v. Giltner, 197 F.3d 578, 589)). “A period of confinement between 101 and 305 days is

considered to be an ‘intermediate duration’ and could implicate a liberty interest should a detailed

 
Case 6:21-cv-06187-FPG Document 7 Filed 04/22/21 Page 9 of 12

record of the conditions of confinement indicate that it was an atypical and significant hardship.”
Bunting, 452 F. Supp. 2d at 456 (citing Sealey, 197 F.3d at 589). Plaintiff has alleged no period
of atypical confinement, merely a loss of privileges.

Further, in general, an inmate has “no constitutionally guaranteed immunity from being
falsely or wrongly accused of conduct which may result in the deprivation of a protected liberty
interest.” Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986). Thus, an allegation of false
statements by a prison official, alone, does not state a cognizable claim that Plaintiff's due process
rights were violated. There are two exceptions to this rule: “when an inmate is able to show either
(1) that he was disciplined without adequate due process as a result of the report; or (2) that the
report was issued in retaliation for exercising a constitutionally protected right.” Willey v.
Kirkpatrick, 801 F.3d 51, 63-64 (2d Cir. 2015) (internal quotations and citation omitted). The
Complaint alleges neither.

Finally, Plaintiff's allegations that Defendant DiRenzo affirmed the allegations of
misconduct on the testimony of Defendant Blowers alone does not state a cognizable claim of bias
in violation of due process. An inmate is entitled to have his disciplinary hearing conducted by an
impartial hearing officer. See, e.g., Wolff v. McDonnell, 418 U.S. 539, 570-71 (1974); Russell v.
Selsky, 35 F.3d 55, 59 (2d Cir. 1994); Patterson v. Coughlin, 905 F.2d 564, 569-70 (2d Cir. 1990)
(“an impartial decisionmaker is one who, inter alia, does not prejudge the evidence and who cannot
say ... how he would assess evidence he has not yet seen”). However, “[t]he degree of impartiality
required of prison officials does not rise to the level of that required of judges generally. It is well
recognized that prison disciplinary hearing officers are not held to the same standard of neutrality

as adjudicators in other contexts.” Allen v. Cuomo, 100 F.3d 253, 259 (2d Cir. 1996).
Case 6:21-cv-06187-FPG Document 7 Filed 04/22/21 Page 10 of 12

Plaintiff alleges no enhanced confinement, merely a two-week loss of recreation, and he
makes no plausible claim of bias. Plaintiff therefore has established neither a protected liberty
interest mandating due process nor any due process violation. However, leave to amend is granted.
IV. Counsel Request

Plaintiff has filed a Motion requesting assignment of counsel. ECF No. 6. In deciding
whether to appoint counsel, the Court should first determine whether the indigent’s position seems
likely to be of substance, and if the claim meets this threshold requirement, the Court should then
consider a number of other factors in making its determination. Hodge v. Police Officers, 802 F.2d
58, 61 (2d Cir. 1986). This action was only recently commenced. Defendants have not yet
responded to the allegations contained in Plaintiff's Complaint, and the only facts upon which this
Court may base its decision as to whether this lawsuit is of substance are those portions of
Plaintiff's Complaint wherein he states the facts surrounding his claims. At this stage, the Court
lacks sufficient information to consider the factors set forth in Hodge. Further, the case will not
be going forward unless Plaintiff files an amended complaint. Plaintiff's request for appointment
of counsel is therefore denied without prejudice as premature.

CONCLUSION

For the reasons set forth above, Plaintiff's application to proceed in forma pauperis is
granted. The Complaint must be dismissed with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
and 1915A unless Plaintiff files an amended complaint by forty-five (45) days from the date of
this Order, in which he includes the necessary allegations regarding his claims as directed above
and in a manner that complies with Rules 8 and 10 of the Federal Rules of Civil Procedure.

Plaintiff is advised that an amended complaint is intended to completely replace the prior

complaint in the action. “It is well established that an amended complaint ordinarily supersedes

10

 
Case 6:21-cv-06187-FPG Document 7 Filed 04/22/21 Page 11 of 12

the original and renders it of no legal effect.” Arce v. Walker, 139 F.3d 329, 332 n.4 (2d Cir. 1998)
(quoting Int’l Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977)); see also Shields v.
Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994). Therefore, Plaintiff's amended
complaint must include all of the allegations against each of the Defendants, so that the amended
complaint may stand alone as the sole complaint in this action which the Defendants must answer.

Plaintiff is forewarned that his right to pursue further relief in federal court at public
expense will be greatly curtailed if he has three actions or appeals dismissed under the provisions
of 28 U.S.C. § 1915(e)(2)(B). See 28 U.S.C. § 1915(g).

ORDER

IT HEREBY IS ORDERED that Plaintiff's application to proceed in forma pauperis is
granted;

FURTHER, that Plaintiffs request for counsel is denied without prejudice as premature;

FURTHER, that Plaintiff is granted leave to file an amended complaint, only with regard
to the claims set forth in the Complaint, as directed above by forty-five (45) days from the date
of this Order;

FURTHER, that the Clerk of Court is directed to send to Plaintiff with this Order a copy
of the original Complaint, a blank § 1983 complaint form, and the instructions for preparing an
amended complaint;

FURTHER, that if Plaintiff does not file an amended complaint as directed above, the Clerk
of Court shall close this case as dismissed with prejudice for failure to state a claim on which relief
may be granted without further order;

FURTHER, that if Plaintiff does not file an amended complaint as directed above, the

Court hereby certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order would

11
Case 6:21-cv-06187-FPG Document 7 Filed 04/22/21 Page 12 of 12

not be taken in good faith, and leave to appeal to the Court of Appeals as a poor person is denied.
Coppedge v. United States, 369 U.S. 438 (1962). Further requests to proceed on appeal as a poor
person should be directed, on motion, to the United States Court of Appeals for the Second Circuit,

in accordance with Rule 24 of the Federal Rules of Appellate Procedure,

 
  
  
 
 

SO ORDERED.

 

JR.
GE
ITED $TATES DISTRICT COURT

    

DATED:
Rochester, NY

12

 
